Citation Nr: 1760740	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-40 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to July 1993.  He was awarded a Combat Action Ribbon and served in Somalia and Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected psychiatric disability was manifested by severe symptomatology demonstrating deficiencies in most areas; total occupational and social impairment is not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Turning to the evidence, the Veteran has been in receipt of a 70 percent disability rating for PTSD since August 2006.  He filed a claim for an increased rating in September 2012.

In October 2013, the Veteran underwent a VA examination.  It was noted he presented with worsening symptoms of PTSD including intrusive thoughts of trauma, nightmares related to trauma, flashbacks, emotional and physiological reactivity to trauma specific cues, avoidance of trauma reminders, decreased interest and enjoyment in activities, emotional detachment, restricted range of effect, dissociative episodes, increased irritability with angry outbursts, sleep disturbance, suicidal ideation, hyper-vigilance and exaggerated startle response.  Occupational and social impairment with deficiencies in most areas was noted.  The Veteran indicated being employed full time.  He reported being disciplined at his job due to his attitude and that several of his co-workers were afraid of him.  He reported panic attacks 2 to 3 times per week.  He stated that he experienced suicidal ideation 8 months previously, although he stated he did not on account of his children.  He reported sometimes waking up from a nightmare and experiencing an "out of body experience."  Obsessional rituals which interfere with routine activities were noted along with impaired impulse control, such as unprovoked irritability.  It was noted the Veteran was taking five medications to address his anxiety, to decrease nightmares/sweats and for mood stabilization.    

At VA mental health appointments, the Veteran was alert and oriented to person, place and time.  His eye contact was good and his motor function was normal.  His mood/affect was depressed and anxious.  His speech was normal in rate, rhythm, tone and volume.  His thought processes were clear, coherent and goal oriented.   No auditory or visual hallucinations or paranoid thoughts were indicated.  At each appointment, a GAF score of 55 was assigned.

In February 2016, the Veteran submitted a Disability Benefits Questionnaire completed by a private practitioner.  Symptoms were noted to include self-isolation, mood swings, irritability, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long term memory, for example, retention of only highly learned materials, while forgetting to complete tasks, speech at times illogical, obscure or irrelevant, difficulty in understanding complex commands, impaired judgment, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, difficulty adapting to stressful circumstances, obsessional rituals, impaired impulse control, intermittent inability to perform activities of daily living, and disorientation to time or place.  The Veteran reported he isolated from his wife and became easily frustrated and irritable in his interactions with her.  He stated he was subject to severe and chronic mood swings in interactions with those close to him.  He also indicated his PTSD symptoms negatively impacted his job performance.  He stated he continued to have nightmares and chronic panic attacks.  The practitioner indicated that it was probable there was "no likelihood of improvement regarding his disability" and that it appeared "that his symptoms have gotten worse over time."  Occupational and social impairment with deficiencies in most areas was identified.

Additional VA treatment records showed continuing treatment for PTSD.  The Veteran was noted to be stable on his medications and living with his wife and two children.  He indicated being employed full time as a mail clerk as he had been for many years, but that he isolated at work to reduce his stress.  He reported frequently self-medicating with alcohol and marijuana.  He stated he did not lose his temper as much when he reduced his drinking.  He indicated experiencing panic attacks triggered by being in closed environments.  He denied current suicidal or homicidal ideation.  He denied having suicidal ideation since 2009.  His most prominent ongoing PTSD symptoms were noted to be irritability/anger, sleep disturbance with nightmares, depressed mood, emotional numbing, anxiety, feeling "claustrophobic" in tunnels that caused anxiety attacks and difficulty handling crowds.  He also endorsed flashbacks.  At appointments, he was oriented with good eye contact and without involuntary movements or abnormal speech.

At a September 2017 hearing before the Board, the Veteran waived initial consideration of the RO of all evidence submitted after the July 2016 statement of the case.  The Veteran testified that he was on five medications to help curb nightmares, sleep difficulties, panic attacks, anxiety and depression.  He indicated that without his medications, he would not be able to work.  He stated he was working full time and that he had lost two or three weeks from work in the past 12 months.  He indicated that technically he worked by himself because of the tension with some of his coworkers from time to time.  He indicated having good days and bad days.  He noted that his boss understood because he is a veteran as well and would give him partial days or let him have full days off.  He indicated having verbal altercations with people at work four to five times in the past year.  He stated his boss worked with him and tried to referee by sending him home.  The Veteran also indicated he was not currently suicidal, although he had been three or four years previously for a period of six to eight months when issues with his wife were really bad.  The Veteran indicated his PTSD was not getting any better; he could manage, but it was not improving.  He indicated drinking when the medications failed to take the edge off.  He reported experiencing panic attacks at work and having to step outside for 20 to 30 minutes.  He also indicated periods of depression when he would not eat or sleep.  

In a statement from the Veteran's boss, it was indicated that the Veteran had worked for him for four years and he had supervised the Veteran for the past two years.  He indicated having seen a dramatic change in the Veteran's work ethic, behavior and demeanor.  Around three years ago, the Veteran became somewhat isolated at work, very irritated all the time and very socially impaired.  He also became very aggressive toward his coworkers.  It was also noted customers complained about the Veteran's tone towards them.  The supervisor noted he was a fellow veteran, but that he was concerned that this Veteran's judgment and decision making had vastly deteriorated, he suffered from disorientation to time and place when work was concerned, had constant memory loss and deterioration in his hygiene.  

In a statement, the Veteran's wife stated that her husband woke up in the night searching the house for enemies and she was afraid for her family's safety.  She indicated he was not the same man she had married.  In another statement, the Veteran's sister indicated she had seen a serious change in her brother's behavior and demeanor.  She indicated a fear that the Veteran would hurt himself or someone else.  She reported that her brother spoke about "having constant delusions and hallucinations about the Somalian and Iraq wars . . ."  She indicated when they went to family gatherings, the Veteran would forget the names of family members and be unable to recognize an aunt, uncle or cousin by name or face.  She noted he had to be constantly reminded of appointments and sometimes she would drive an hour to pick him up and to make sure he arrived on time.  She indicated his personal hygiene was not very good and sometimes he wore clothes that were dirty or wrinkled and looked like he had not shaved or showered in three or four days.  The Veteran's mother also submitted a statement indicating her son was not the person he once was and that he could be happy and joyful and then "at the drop of a hat" turned into someone she did not know.  She indicated fear that he would hurt himself or someone else.  She stated that he had gotten very aggressive and argumentative with his family and co-workers.  She indicated sometimes he wore the same clothes for days and did not shave everyday as he usually did. 

After careful review of the foregoing, the Board finds that the currently assigned 70 percent rating is appropriate throughout the appeal period.  A rating of 100 percent is only warranted when total occupational and social impairment is shown.  As noted, although his boss makes some concessions for him and he has difficulties in the workplace as reflected by his currently assigned 70 percent rating, the Veteran remains employed full time with the help of treatment with medication and therapy.  Further, although he has very limited social relationships, he lives with his wife and two of his children and total social impairment has not been demonstrated.  While symptoms that could be demonstrative of a 100 percent rating have been reported by the Veteran and others, to include at his 2016 examination, both examiners determined that even when considering these symptoms the overall level of impairment was occupational and social impairment with deficiencies in most areas.  The forms completed by the examiners included a choice as to whether the overall symptomatology more nearly approximated this level of impairment, a lesser level of impairment, or total occupational and social impairment.  The examiners both indicated that in their professional opinions the overall level of impairment was occupational and social impairment with deficiencies in most areas.  Such impairment is commensurate with the currently assigned 70 percent disability rating.  38 C.F.R. § 4.130.  These opinions constitute the most probative evidence of record as they are based on examination of the Veteran by trained psychologists and made after consideration of the reported symptomatology by these professionals.  As such, a higher 100 percent rating is not warranted at any time for service-connected PTSD.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In coming to the above conclusion, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


